

116 HR 3982 IH: Stop The Ever-growing Wasteful And Reckless Deficits Act
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3982IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Flores (for himself and Mr. Womack) introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Congressional Budget Act of 1974 to provide for procedures for establishing
			 discretionary spending limits, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stop The Ever-growing Wasteful And Reckless Deficits Act or the STEWARD Act. 2.Procedures for establishing discretionary spending limits (a)In generalTitle III of the Congressional Budget Act of 1974 is amended by adding at the end the following:
				
 316.Procedures To Establish Limits on Discretionary Spending(a)In generalUpon adoption by Congress of a concurrent resolution on the budget for a fiscal year under section 301 or 304 that sets forth a discretionary spending limit for that fiscal year, the chair of the Committee on the Budget of the House of Representatives shall introduce the joint resolution described in subsection (b) and it shall be in order to consider such joint resolution in the House anytime after introduction without intervening motion.
 (b)Title and text of joint resolutionThe joint resolution described in subsection (a)— (1)shall have the following title: A joint resolution amending section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 to establish the discretionary spending limit for fiscal year ___., for the fiscal year of the applicable concurrent resolution on the budget for the discretionary spending limit;
 (2)may establish a discretionary spending limit for any of the 9 fiscal years following the fiscal year described in paragraph (1); and
 (3)shall have in the matter after the resolving clause solely the text contained in the separate section described in subsection (c).
 (c)Text for discretionary spending limitA concurrent resolution on the budget for a fiscal year shall include, as a separate section, text setting forth an amendment to section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 to establish a discretionary spending limit for that fiscal year or any of the 9 ensuing fiscal years.
						(d)Expedited consideration in House of Representatives
							(1)Proceeding to consideration
 (A)In generalIt shall be in order at any time to move to proceed to consider the joint resolution in the House of Representatives.
 (B)ProcedureFor a motion to proceed to consider the joint resolution— (i)all points of order against the motion are waived;
 (ii)such a motion shall not be in order after the House of Representatives has disposed of a motion to proceed on the joint resolution;
 (iii)the previous question shall be considered as ordered on the motion to its adoption without intervening motion;
 (iv)the motion shall not be debatable; and (v)a motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (2)ConsiderationWhen the House of Representatives proceeds to consideration of the joint resolution— (A)the joint resolution shall be considered as read;
 (B)all points of order against the joint resolution and against its consideration are waived; (C)the previous question shall be considered as ordered on the joint resolution to its passage without intervening motion except 10 hours of debate equally divided and controlled by the proponent and an opponent;
 (D)an amendment to the joint resolution shall not be in order; and (E)a motion to reconsider the vote on passage of the joint resolution shall not be in order.
 (3)Vote on passageIn the House of Representatives, the joint resolution shall be agreed to upon a vote of a majority of the Members present and voting, a quorum being present.
							(e)Expedited consideration in Senate
 (1)Placement on calendarUpon receipt in the Senate, the joint resolution shall be placed immediately on the calendar. (2)Proceeding to consideration (A)In generalNotwithstanding rule XXII of the Standing Rules of the Senate, it is in order to move to proceed to the consideration of the joint resolution.
 (B)ProcedureFor a motion to proceed to the consideration of the joint resolution— (i)all points of order against the motion are waived;
 (ii)the motion is not debatable; (iii)the motion is not subject to a motion to postpone;
 (iv)a motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order; and
 (v)if the motion is agreed to, the joint resolution shall remain the unfinished business until disposed of.
									(3)Floor consideration
 (A)In generalIf the Senate proceeds to consideration of the joint resolution— (i)all points of order against the joint resolution (and against consideration of the joint resolution) are waived;
 (ii)consideration of the joint resolution, and all debatable motions and appeals in connection therewith, shall be limited to not more than 30 hours, which shall be divided equally between the majority and minority leaders or their designees;
 (iii)a motion further to limit debate is in order and not debatable; (iv)an amendment to, a motion to postpone, or a motion to commit the joint resolution is not in order; and
 (v)a motion to proceed to the consideration of other business is not in order. (B)Vote on passageIn the Senate—
 (i)the vote on passage shall occur immediately following the conclusion of the consideration of the joint resolution, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate; and
 (ii)the joint resolution shall be agreed to upon a vote of a majority of the Members present and voting, a quorum being present.
 (C)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of this subsection or the rules of the Senate, as the case may be, to the procedure relating to the joint resolution shall be decided without debate.
 (f)Sense of CongressIt is the sense of Congress that if a discretionary spending limit for a fiscal year established by any joint resolution pursuant to this section is greater than the baseline level for that fiscal year, as estimated by the Congressional Budget Office, an amount equal to the difference should be offset..
 (b)Conforming amendmentSection 301(b) of the Congressional Budget Act of 1974 is amended— (1)in paragraph (6), by striking and at the end;
 (2)in paragraph (7), by striking the period and inserting ; and; and (3)by adding at the end the following:
					
 (8)include the matter described in section 316.. (c)Clerical amendmentThe table of contents set forth in section 1(b) of the Congressional Budget Act of 1974 is amended by inserting after the item relating to section 315 the following new item:
				
					
						Sec. 316. Procedures to establish limits on discretionary spending..
			